Exhibit 10.48


 AMENDMENT TO
6% PROMISSORY NOTES


AMENDMENT TO 6% PROMISSORY NOTES, is dated as of November 24, 2008; made by and
between Delta Mutual, Inc., a Delaware corporation, with its principal offices
located at 111 North Branch Street, Sellersville, PA 18960 (the “Company”) and
Egani, Inc., an Arizona corporation, (the “Lender”) with a mailing address of
8260 East Raintree Drive, Scottsdale, AZ 85260.  Capitalized terms used herein
and not otherwise defined herein shall have the meaning assigned to such term in
the Original Notes.


WHEREAS, the Company and the Lender are parties to those certain 6%
Promissory   Notes, dated March 6, 2008, as amended; April 28, 2008, as amended;
and September 18, 2008 (collectively, the “Original Notes”), pursuant to which
the Company has borrowed, in the aggregate, the amount of $43,900 from the
Lender;


WHEREAS, the Original Notes provided that the Maturity Dates shall be November
30, 2008; and


WHEREAS, the Company and the Lender have agreed to extend the Maturity Dates and
to amend Section 1.4 of the Original Notes; and


WHEREAS, in accordance with the terms and conditions of the Original Notes, the
Company and the Lender hereby approve the amendment of the Original Notes as set
forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:


1.           By their respective execution of this AMENDMENT, the Company and
the Lender agree that Section 1.4 of each of the Original Notes is hereby
amended to read in its entirety as follows: “Maturity Date” shall mean April 16,
2009; and
 
 
2.
Except as expressly provided herein, the Original Notes shall continue in full
force and effect.



3.           This AMENDMENT may be executed by facsimile and in counterparts,
which, taken together, shall be deemed an original and shall constitute a single
AMENDMENT.


4.            IN WITNESS WHEREOF, the Company and the Lender have caused this
AMENDMENT to be executed as of the date first written above.



 
DELTA MUTUAL, INC.
 
EGANI, INC.
 
(COMPANY)
 
(LENDER)
       
By:
/s/  Martin G. Chilek
 
/s/ Daniel Peralta
 
   Martin G. Chilek
 
Daniel Peralta
 
   Sr. Vice President
 
President


 

--------------------------------------------------------------------------------

 